SMDL #01-027
August 7, 2001
Dear State Medicaid Director:
On behalf of the Center for Medicaid and State Operations in the Centers for
Medicare & Medicaid Services, I would like to encourage you to apply for the
upcoming Policy Academies for State and Local Policymakers - Improving Access to
Mainstream Services for Persons Who Are Homeless. These Academies will focus on
improving access to mainstream services for persons who are homeless by bringing
together State-level senior policymakers with local stakeholders to develop a State
Action Plan.
As you know, States play a pivotal role in determining eligibility for accessing
mainstream Federal and State-funded health and human service programs including access to these programs by people who are homeless. Benefits provided
through the Medicaid and State Children's Health Insurance Programs can be critical
to many eligible persons who are homeless, so your participation in these discussions
is especially important.
Enclosed please find a letter from the Department of Health and Human Services
Secretary Tommy Thompson that was recently mailed to your Governor announcing
the opportunity to apply for these academies along with the Request for Applications.
The first Policy Academy will be held in Santa Fe, New Mexico on November 27-28,
2001 and will focus on homeless families with children. The second Academy will
occur in February/March of 2002 and will focus on people who are "chronically
homeless," including those with mental health and/or substance abuse issues. Your
State may apply to participate in one or both Academies. As you will see from the
enclosed Application Kit, travel, hotel and lodging expenses will be covered for up to
10 team members for each State Team who submits a successful application. The
deadline for applications is August 31, 2001.
The Policy Academies are being funded and developed by agencies within the U.S.
Departments of Health and Human Services and Housing and Urban Development. In
addition there are several national partnering organizations offering support of these
meetings.
I encourage you to participate in this important opportunity - please consider
contacting your Governor's office to inquire about assembling a State team. For
further information on the Policy Academies, please contact Lynnette Araki, M.P.H,
Health Resources Services Administration at (301) 443-6204 or George Kanuck,
Center for Substance Abuse Treatment at (301) 443-8642.
Sincerely,
/s/

Dennis G. Smith
Director
Center for Medicaid and State Operations
2 Enclosures
cc:
All CMS Regional Administrators
All CMS Associate Regional Administrators For Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association

